DETAILED ACTION

Examiner Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based on the restriction requirements, Applicant is required to elect one Group, one Species including corresponding claim(s) from Species A1 and A2, one Species including corresponding claim(s) from Species B1 and B2, one Species including corresponding claim(s) from Species C1 and C2, and one Species including corresponding claim(s) from Species D1 and D2.


Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-14, drawn to a three terminal tandem solar generation unit.
Group II, claim 15-17, drawn to a method for manufacturing a three terminal tandem solar generation unit.
Group III, claim 18, drawn to a method for functioning a three terminal tandem solar generation unit.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. The common technical feature in all groups is as follows: A three terminal tandem solar generation unit comprising: a first absorbing layer made of a compound having a perovskite type crystalline structure and comprising a front side and a back side, a second absorbing layer comprising a front side and a back side, a first and a second interdigitated front contacts arranged on the front side of the first absorbing layer, the first front contact having a first polarity and the second front contact having a second polarity, a back contact having the first or the second polarity arranged on the back side of the second absorbing layer, an interface layer arranged between the first and the second absorbing layers comprising a first semiconductor sub-layer doped according to the first polarity and a second sub-layer doped according to the second polarity and configured for enabling carriers associated with a polarity different than the polarity of the back contact to be transferred from the second absorbing layer to the first absorbing layer to be collected by the front contact having a polarity different than the polarity of the back contact.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in VAN ROOSMALEN (WO 2017105247 A1).
VAN ROOSMALEN teaches a three terminal tandem solar generation unit (see the tandem solar cell with the contact 142, the rear surface contacting structure 146, and the front surface contacting structure 150, see Figs. 3, 5) comprising: a first absorbing layer (see the absorber layer 135) made of a compound having a perovskite type crystalline structure (P4, the absorber layer comprises one selected from a group comprising a perovskite material layer) and comprising a front side and a back side (The absorber layer 135 has a front side and a back side) (see Figs. 3, 5), a second absorbing layer (see the base conductivity layer 115) comprising a front side and a back side (The base conductivity layer 115 has a front side and a back side) (see Figs. 3, 5), a first and a second interdigitated front contacts (see the front surface contacting structure 150 and the conductive element 140) arranged on the front side of the first absorbing layer (see Figs. 3, 5), the first front contact having a first polarity (P7-P8, 134, 150 have a first polarity; P7, the first conductivity type is p-type) and the second front contact having a second polarity (P15, 115, 140 are a second polarity; P15, The base conductivity layer 115 can be a relatively low doped n-type layer), a back contact (see the second electrode layer 118 and the rear surface contacting structure 146) having the first or the second polarity (P7, 118, 146 are a second polarity; P7, a second electrode layer 118 of second polarity that is opposite to the first polarity)  arranged on the back side of the second absorbing layer (see Figs. 3, 5), an interface layer (see the fourth electrode layer 138, the recombination layer 120, the first electrode layer 114) arranged between the first and the second absorbing layers (see Figs. 3, 5) comprising a first semiconductor sub-layer (see the first electrode layer 114) doped according to the first polarity (P7, a first electrode layer 114 of first polarity) and a second sub-layer (see the fourth electrode layer 138) doped according to the second polarity (P8, a fourth electrode layer 138 of second polarity) and configured for enabling carriers associated with a polarity different than the polarity of the back contact (118, 146) to be transferred from the second absorbing layer (115) to the first absorbing layer (135) to be collected by the front contact (150, 140) having a polarity different than the polarity of the back contact (118, 146) (The interface layer has a capability of this function; see Figs. 3, 5, P7-P8, P15, and discussion above).

Accordingly, the special technical feature linking the Groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Upon election of a Group above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species A1, Three terminal tandem solar generation unit, wherein the interface layer is a tunnel junction layer.
Species A2, Three terminal tandem solar generation unit, wherein the interface layer is a recombination layer made of two sublayers of transparent conductive oxides.

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species B1, Three terminal tandem solar generation unit, wherein the second absorbing layer is made of crystalline silicon.
Species B2, Three terminal tandem solar generation unit, wherein the second absorbing layer is made of one alloy among the following alloys: a III-V semiconductor alloy, a compound having a perovskite type crystalline structure, Copper Indium Gallium Selenide "CIGS", and Cadmium Telluride "CdTe".

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species C1, Three terminal tandem solar generation unit, wherein the back contact has the first polarity and comprises a back surface field and the second absorbing layer is doped according to the first polarity.
Species C2, Three terminal tandem solar generation unit, wherein the back contact has the second polarity and the second absorbing layer is doped according to the second polarity.

Upon election of a species above, Applicant is further required to elect a single disclosed species including corresponding claim(s) from the species as follows;
Species D1, Three terminal tandem solar generation unit, wherein the front and back contacts are passivated contacts.
Species D2, Three terminal tandem solar generation unit, wherein the front and back contacts comprise a metallic grid or a transparent conductive oxide grid.

The above species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.  The common technical feature in all species is as follows: A three terminal tandem solar generation unit comprising: a first absorbing layer made of a compound having a perovskite type crystalline structure and comprising a front side and a back side, a second absorbing layer comprising a front side and a back side, a first and a second interdigitated front contacts arranged on the front side of the first absorbing layer, the first front contact having a first polarity and the second front contact having a second polarity, a back contact having the first or the second polarity arranged on the back side of the second absorbing layer, an interface layer arranged between the first and the second absorbing layers comprising a first semiconductor sub-layer doped according to the first polarity and a second sub-layer doped according to the second polarity and configured for enabling carriers associated with a polarity different than the polarity of the back contact to be transferred from the second absorbing layer to the first absorbing layer to be collected by the front contact having a polarity different than the polarity of the back contact.

This element cannot be considered as a special technical feature under PCT Rule 13.2 because this feature is already known in VAN ROOSMALEN (WO 2017105247 A1).
VAN ROOSMALEN teaches a three terminal tandem solar generation unit (see the tandem solar cell with the contact 142, the rear surface contacting structure 146, and the front surface contacting structure 150, see Figs. 3, 5) comprising: a first absorbing layer (see the absorber layer 135) made of a compound having a perovskite type crystalline structure (P4, the absorber layer comprises one selected from a group comprising a perovskite material layer) and comprising a front side and a back side (The absorber layer 135 has a front side and a back side) (see Figs. 3, 5), a second absorbing layer (see the base conductivity layer 115) comprising a front side and a back side (The base conductivity layer 115 has a front side and a back side) (see Figs. 3, 5), a first and a second interdigitated front contacts (see the front surface contacting structure 150 and the conductive element 140) arranged on the front side of the first absorbing layer (see Figs. 3, 5), the first front contact having a first polarity (P7-P8, 134, 150 have a first polarity; P7, the first conductivity type is p-type) and the second front contact having a second polarity (P15, 115, 140 are a second polarity; P15, The base conductivity layer 115 can be a relatively low doped n-type layer), a back contact (see the second electrode layer 118 and the rear surface contacting structure 146) having the first or the second polarity (P7, 118, 146 are a second polarity; P7, a second electrode layer 118 of second polarity that is opposite to the first polarity)  arranged on the back side of the second absorbing layer (see Figs. 3, 5), an interface layer (see the fourth electrode layer 138, the recombination layer 120, the first electrode layer 114) arranged between the first and the second absorbing layers (see Figs. 3, 5) comprising a first semiconductor sub-layer (see the first electrode layer 114) doped according to the first polarity (P7, a first electrode layer 114 of first polarity) and a second sub-layer (see the fourth electrode layer 138) doped according to the second polarity (P8, a fourth electrode layer 138 of second polarity) and configured for enabling carriers associated with a polarity different than the polarity of the back contact (118, 146) to be transferred from the second absorbing layer (115) to the first absorbing layer (135) to be collected by the front contact (150, 140) having a polarity different than the polarity of the back contact (118, 146) (The interface layer has a capability of this function; see Figs. 3, 5, P7-P8, P15, and discussion above).

	Accordingly, the special technical feature linking all species does not provide a contribution over the prior art, and no single general inventive concept exists.  Therefore, restriction is appropriate.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726